Citation Nr: 0612459	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active service from April 1950 to November 
1952.  The veteran died in January 1988.  The appellant 
contends she is the veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 determination of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Oakland, 
California, that the appellant was not eligible for 
Dependency and Indemnity Compensation (DIC) benefits and 
death pension benefits.  The appellant appealed this 
determination.  In so doing, she requested that she be 
scheduled for a personal hearing before a veterans law judge 
at the RO (Travel Board).  The appellant failed to report for 
her Travel Board hearing, which had been scheduled on 
Wednesday, May 11, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 2002).

Here, the record shows that the appellant filed her claim for 
DIC in September 1999.  An October 27, 1999, letter from the 
RO informed her that the claim had been denied because her 
marriage to the veteran had terminated in 1978, which well in 
advance of his death in 1986.  A letter was received from the 
appellant in November 1999 that clearly expressed 
disagreement with the denial.  Although the November 1999 
letter indicated that the appellant was seeking to reopen her 
claim, she also provided specific argument as to why she felt 
she was the veteran's spouse at the time of his death and why 
the RO had erred in its determination.  The Board finds that 
this letter constituted a timely submitted Notice of 
Disagreement (NOD).  See 38 C.F.R. §§ 20.201, 20.302 (2005).  
The October 1999 decision therefore remained open and in 
appellate status.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995) (the filing of a NOD initiates the appeal process).  
However, the RO treated the November 1999 letter as only a 
request for reconsideration, and it denied the appellant's 
claim in April 2000 on the basis that she had not submitted 
any pertinent evidence to reopen her claim.  

The appellant filed another application for DIC in August 
2002.  In response thereto, the RO provided the appellant 
notice in February 2003 of the criteria necessary to reopen 
her claim DIC.  She was specifically advised that she needed 
to submit new and material evidence to reopen her claim.  The 
February 2003 did not, however, include any notice of the 
information and/or evidence that the appellant needed to 
submit in order to establish that she was entitled to 
recognition as the veteran's surviving spouse for the purpose 
of receiving VA benefits.  See 38 C.F.R. §§ 3.50, 3.52. and 
3.205.  A subsequent correspondence sent to the appellant in 
February 2003 also failed to provide this notice. 

The United States Court of Appeals for the Federal Circuit 
recently held that this duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the Statement of the Case (SOC) 
or Supplemental SOC.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).  Thus, because this first element 
notice error is of the type that would have the natural 
effect of producing prejudice to the appellant from the 
notice error in terms of the fairness of the adjudication, 
and because the Secretary has not shown that there was 
clearly no prejudice, a remand is required.  Indeed, even if 
the issue on appeal was whether new and material evidence to 
reopen the claim for entitlement to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits, the Board observes that February 2003 notice would 
still be inadequate because it did not notify the appellant 
of the evidence and information that is necessary to 
establish her entitlement to the underlying claim for the 
benefit sought.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).

Accordingly, this case is REMANDED for the following 
development:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim; (2) the information and evidence 
that VA will seek to obtain on her 
behalf; (3) the information or evidence 
that she is expected to provide; and (4) 
request or tell her to provide any 
evidence in her possession that pertains 
to the claim.  A copy of this 
notification must be associated with the 
claims folder.

As discussed above, the appellant should 
be provided notice of the specific 
information and evidence that is needed 
to substantiate her claim that she is 
entitled to recognition as the veteran's 
surviving spouse for the purpose of 
receiving VA benefits.  See 38 C.F.R. 
§§ 3.50, 3.52, and 3.205.

2.  Following receipt of any additional 
evidence submitted by the appellant, 
readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the appellant, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC) that addresses the claim on its 
merits.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the July 2004 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


